UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): May 22, 2014 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Maryland 1-13447 22-3479661 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 1211 Avenue of the Americas Suite 2902 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 696-0100 No Change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders On May 22, 2014, Annaly Capital Management, Inc. (“Company”) held its Annual Meeting in New York, New York for the purpose of: (i) electing three Class III directors to serve on the Board of Directors (the “Board”) until the 2017 Annual Meeting of Stockholders; (ii) recommending, by a non-binding advisory vote, the Company’s executive compensation; and (iii) ratifying the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. The total number of shares of common stock entitled to vote at the Annual Meeting was 947,488,945, of which 805,282,683 shares, or 84.99%, were present in person or by proxy. The final voting results for each of the proposals submitted to a vote of stockholders at the Annual Meeting are set forth below. Proposal 1.The election of three Class III directors to serve on the Board until the 2017 Annual Meeting of Stockholders. Director For Against Abstentions Broker Non-Votes Jonathan D. Green John H. Schaefer Francine J. Bovich Based on the foregoing votes, Jonathan D. Green, John H. Schaefer and Francine J. Bovich were elected as Class III directors to serve on the Board until the 2017 Annual Meeting of Stockholders and until their successors are duly elected and qualified.The Company’s Class I directors, who serve until the 2015 Annual Meeting of Stockholders, are Wellington J. Denahan, Michael Haylon and Donnell A. Segalas. The Company’s Class II directors, who serve until the 2016 Annual Meeting of Stockholders, are Kevin P. Brady, E. Wayne Nordberg and Kevin G. Keyes. Proposal 2.A vote on a non-binding advisory resolution on the Company’s executive compensation. For Against Abstentions Broker Non-Votes Proposal 3.Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for the Company for the 2014 fiscal year. For Against Abstentions Further information regarding these proposals is set forth in the Company’s definitive proxy statement on Schedule 14A filed with the SEC on April 9, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Annaly Capital Management, Inc. By: /s/ Glenn A. Votek Name: Glenn A. Votek Title: Chief Financial Officer Date: May 22, 2014
